Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 1 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000e, et seq., (Title VII of the Civil Rights Act)
29 U.S.C. § 621, et seg., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

Ri DNA ld Vow ‘a Nones

(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the
full list of names.)

 

vs Case wot’ AL CJI UW 1) noe
(To be filled in by the Clerk’s Office)
Gads den Co utd School

 

 

 

(Write the fill name of each Defendant Jury_Trial Requested?
who is being sued. If the names of all ES oNO

the Defendants cannot fit in the space

above, please write “see attached” in

the space and attach an additional page

with the full list of names.)

 

PAL! At 4 Sie
Mdecnot
Fs 7 NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1

ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 2 of 14

I. PARTIES TO THIS COMPLAINT

A. Plaintiff
1. Plaintiff's Name: R ANA \| Da / ‘| So NES
Address: | % 2| Me Kelvy s+ ceet

 

City, State, and Zip Code: i) (A iA CU ) b L SZ 3S" /
Telephone: $S50-590-1937 (Home) $5 0- 34 d- O 20% Cell)

2. Plaintiff's Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

 

(Provide this information for any additional Plaintiffs in this case by
attaching an additional page, as needed.)

B. Defendant(s)

1. Defendant’s Name: Ga dclon C v\ QUA ty School 00 | Board
Name of Employer (if relevant): Go ds den Cou nty thie! h Se hk ea
Address: Ss 4S M L K Pp \y 4

 

 

 

City, State, and Zip Code: Q) LA (A — , F ‘a s2 oS (

NDFL Pro Se 7 (Rev, 12/16) Complaint Employment Discrimination 2
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 3 of 14

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

(Attach a page to provide this information for any additional

Defendants.)

Il. BASIS FOR JURSIDICTION

This case is brought for discrimination in employment pursuant to:

(Check all that apply)

i itle VIL of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 20006 -
§ 2000e-17 (race, color, gender, religion, national origin) (Note: To bring
a federal lawsuit under T itle VII, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission. )

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to § 634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

a Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the A.D.A.,

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 4 of 14

you must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

oO Other Federal Law (be specific):

 

 

i Relevant State Law (specify, if known): Ch Qa 0 te Cc 76 0 af
the Florida Gui\ Rights Act

o Relevant City or County Law (specify, if known):

 

 

 

 

Ill. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

T helievye L have been discriminated
OQainst based on Aae Cover 40)-and

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 4
ClerkAdimin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 5 of 14

Statement of Claim, Continued (Page __ of )

Religion (African Neb ren) — -Tsraeli te.
ZL also be lreve Taw bejra reta| vated
daa inst for filing ON Employmen’
Discrimination Camplatt with the
Flocida Corr miss roa om Haran

Re lations and Whistle. Blower Com ple at
(4 Le dove | Conrnt C have Leon
working withia the Gadsden County
Sehvol “ey ster ON Amd ofl SMeg

t

Sanuary PISO as _a substitute
teacher: LT substi tute ta ug ht ia

the Social Stud Les position feo
August 2019 = Januacy £020,

whieh I agpl ed for the fos hon.

but was not hired, Znstead the job

was fi | led by SOMLOVE pats ile es
protected class and a recon Co sllege
graduate, TI have deachtay experience
‘cand he does not: -

 

 

 

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 5
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 6 of 14

A. The discriminatory conduct at issue includes (check all that apply):
Veaiture to hire
oO Termination of employment
o Failure to promote
a Failure to accommodate disability
o Unequal terms and conditions of employment

Retaliation

o Other acts (specify):

 

(ATTENTION: Only those grounds raised in the charge filed with the
Equal Employment Opportunity Commission may be considered by the
federal district court under the federal employment discrimination
statutes.)

O1- 07-2020

B. The alleged discriminatory acts occurred on:

 

of Plaintitt sought employment with Defendant on O | -O ‘] -h0 or
o\ Was employed by Defendant from O } _ / 99 O ntil b3 ~ IS -ol O

C. The location where Plaintiff was employed or sought employment was:

Address: AIOOI Blue St Or Memorial Hwy

 

City, State, and Zip Code: H AVA KA) FL sz $35

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document 1 Filed 07/29/21 Page 7 of 14

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. Plaintiff filed charges against Defendant with the Equal Employment
Opportunity Commission or the Florida Commission on Human Rights
on: O03~O5~AORO
B. Respondent(s) named on the charging document were:

The School Board of Badsdea Courty

(f possible, attach a copy of the charges filed.)

 

C. The Equal Employment Opportunity Commission: (check one)
a Has not issued a Notice of Right to Sue letter.
o-fesued a Notice of Right to Sue letter which I received on O q~ / 5 | ~Z 020
(Note: You must attach a copy of the Notice of Right to Sue letter
received from the Equal Employment Opportunity Commission to this
complaint.)
D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:

u Gender/Sex (please identify)

 

ace (please identify)

 

oO Color (please identify)

 

 

O Religion (please identify)

o National origin (please identify)

 

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 8 of 14

O Disability/Perceived Disability (please identify)

 

Kee (please provide your year of birth only if you asserting a claim for
age discrimination) / 15 8
wv Other (please identify) Ke he | (A t ] ‘O M
E. Plaintiff:
ved charges concerning this discrimination with the Florida
Commission on Human Relations on ; or
o Did not file.

F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):

A days ore more have elapsed.
co Less than 60 days have elapsed.
G. If this is a disability-related claim, did Defendant deny a request for a

reasonable accommodation? ao Yes No

Explain: Nv / A

t

 

NDEL Pro Se 7 (Rev, 12/16) Complaint Employment Discrimination 8
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 9 of 14

H. The facts as set forth above in Section III of this complaint:
whee still being committed by Defendant against Plaintiff

o Are no longer being committed by Defendant against Plaintiff

I. Plaintiff:
o Still works for Defendant

Xo longer works for Defendant

wW as not hired

V. RELIEF

Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive

or exemplary damages requested and state the reasons you believe you are

entitled to such damages:

Rac K Parl Com date
of hemp aot DA 00/2008 _ Present

 

Fl Mil loa for punitive J exem@l ry damage
Lor Paw and subferina, Also
IW2V to | Stee 55 ot josing

INCOME ord alos Sy TS grou Vo
Gasp fo pn: ly:

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 9
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 10 of 14

Plaintiff also requests that the Court grant the following relief to Plaintiff:
w/befendant be directed to employ Plaintiff

w Defendant be directed to re-employ Plaintiff

Oo Defendant be directed to promote Plaintiff

d Defendant be directed to

 

 

w Plaintiff seeks costs and fees involved in litigating this case and such other

relief as may be appropriate, including attorney's fees, if applicable.

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1) is
not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 10
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 11 of 14

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date: O07~2b6-2 Ilaintit s Signature: onal Jp, pic)

Printed Name of Plaintiff: Roaald_\ a) \oneS

Address: 132] Mec Kelvy Cteeet
(duirca , EL’ 228

E-Mail Address;  Y — ‘4 ONES ey live. COM

reteptonenomber (850) S9O~ 1939

 

NDEL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 1
ClerkAdmin/Official/Forms
Case 4:21-cv-00320-MW-MAF Document1 Filed 07/29/21 Page 12 of 14

State of Florida
Florida Commission on Human Relations
An Equal Opportunity Employer e Affirmative Action Employer

4075 Esplanade Way © Room 110 © Tallahassee, Florida 32399-7020
{850) 488-7082 / EA: (850) 487-1007
: fi

 

United in One Goal: Equal Opportunity end Mutua! Respect
FCHR No.: 202023534
EEOC No.: 15D202000714
CERTIFIED MAIL RECEIPT 91 7199 999] 7033 2215 0902

Ronald D, Jones
1821 Mckelvy St
Quincy, FL, 32351

COMPLAINANT

The School Board of Gadsden County
c/o William Armistead

Coppins Monroe, P.A.

1319 Thomaswood Drive
Tallahassee, FL 32308

RESPONDENT

NOTICE OF RIGHTS

The Florida Commission on Human Relations (Commission) was unable to conciliate or make a
reasonable cause determination within 180 days of the filing of the complaint in this matter.
a pursuant to sections 760.11(4) and (8), Florida Statutes, the complainant may now
either:

(1) _ Bring a civil action against the person named in the complaint in any court of
Competent jurisdiction WITHIN ONE YEAR of the date of this notice; or

(2) Request an administrative hearing with the Division of Administrative Hearings
under sections 120,569 and 120.57, Florida Statutes, by filing a Petition for Relief WITHIN 35

DAYS of the date of this notice. A blank Petition for Relief form is enclosed.

The complainant is encouraged to consult with private legal counsel in order to determine the best
course of action. The Commission will take no further action, and this matter will be closed if a

Petition for Relief is not received within 35 days.

 

 

COMMISSIONERS
Monica Cepero Donna Elam Libby Farmer Mario Garza
Fort Lauderdale Port Richey Tallahassee Lakewood Ranch
Dawn Hanson Larry Hart AL McCambry. Derrick McGhee
Tallahassee Fort Myers Lynn Haven Tallahassee
Jay Pichard Angela Primiano Gilbert Singer
Tallahassee Hollywood Tampa
 

Case 4:21-cv-0 -
0320-MW-MAF Document1 Filed 07/29/21 Page 13 of 14

CERTIFICATE OF SERVICE
s filed at Tallahassee,

{ HEREBY CERTIFY that a copy of the foregoing NOTICE OF RIGHTS
named addressees this /5 __ day of ,

Florida and sent to the above-
2020 , by US. Mail.

 
 
 

Lply) ev —NOISUNSGiee

ae yi eu &

Quincey, FL 3235 39,95

ow) Le Stabes Disterct Court
wt Nocthern Dis tect of Flan'de
Office of tho Clerk
a 1) Mer Adams Streok Sute3aa

Ilahassee, /L 3930)-9717
